Case 2:18-cv-01173-JAD-VCF Document 28 Filed 04/10/19 Page 1 of 3




                                        Notice of Order Granting Motions for
                                        Default Judgment and Attorney's
                                        Fees and Costs and Closing Case

                                               ECF Nos. 18, 19, 23
  Case 2:18-cv-01173-JAD-VCF Document 28 Filed 04/10/19 Page 2 of 3




                                                         [ECF Nos. 18, 19]
are GRANTED.




            [ECF No. 23] is GRANTED.
   Case 2:18-cv-01173-JAD-VCF Document 28 Filed 04/10/19 Page 3 of 3




       6. The Clerk of Court is directed to ENTER DEFAULT JUDGMENT against

defendant Barbara A. Shackelford, who is hereby declared to have no interest in Adjustable
Life Insurance Policy 3809632, and CLOSE THIS CASE.

                                               _________________________________
                                               U.S. District Judge Jennifer A. Dorsey
                                               Dated: April 11, 2019
